Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and similarly recited claims 14, 20 are provisionally rejected on 
the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 12, 20  of copending Application No. 16/698,346.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant application.
Dependent claims in the present application ultimately depend from a rejected base claim, and are therefore rejectable by virtual of their dependence, and/or rejected for including similar subject matter as dependent claims in the copending application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1 and similarly recited claims 14, 20 are provisionally rejected on 
the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 11, 20  of copending Application No. 16/698,338.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant application.
Dependent claims in the present application ultimately depend from a rejected base claim, and are therefore rejectable by virtual of their dependence, and/or rejected for including similar subject matter as dependent claims in the copending application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-16 and 20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Lange (US 2018/0328967)
Regarding claims 1 and similarly recited claim 20, the prior art discloses:
A method for disaggregating (title) energy usage associated with a target device (device shown in fig 1-3), non-intrusive load monitoring (NILM teaching by the prior art is also used as title in Applicant Application), is to infer appliance-level power consumption (par 34), energy usage by device (par 48)) using a convolutional neural network (see neural network, deep neural network (DNN), recurrent neural network  (RNN) in par  7, 39-40, 51-53, 96-97 are all artificial intelligence(AI) model/algorithm which is a trained layer of  AI processing and DNN inherently can included  a plurality of convolution layers), the method comprising: 
storing a trained CNN (par  7, 39-40, 51-53, 96-97), wherein the CNN comprises a plurality of layers (par 96), and the CNN is trained to predict disaggregated target device energy usage data from within source location energy usage data based on training data comprising labeled energy usage data from a plurality of source locations (see fig 1-3, 6, 8 and related text, the appliances/device(s) in the prior art are inherently from source locations.  For Applicant information, appliances/device(s) in the prior art from source locations (with an address (fig 3), building/home/room/household/apartment (par 4, 33, 35, 42-44)); 
receiving input data (by one or more of  mobile device, report, meter, network, server, computer (fig 1-4, 6, 8)) comprising energy usage data at a source location (with an address (fig 3), building/ home/ room/ household/ apartment (par 4, 33, 35, 42-44)) over a period of time ; and 
predicting, using the trained CNN, disaggregated target device energy usage based on the input data (see fig 1-4, 6, 8) and related text.
(Claims 2, 15) wherein the source location comprises a household ( household with an address (fig 3), building/ home/ room/ household /apartment (par 4, 33, 35, 42-44)) and the input data comprises an hourly granularity (i.e.,  turning on/off of an appliance/device at time (par 7, 88), time of day (par 12), active power over time (fig 4), time stamp (par 98)).
(Claims 3, 16) wherein the energy usage data at the source location comprises energy consumed by the target device and energy consumed by a set of other devices (fig 1-3, 6, 8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the prior art of record Lange (US 2018/0328967) in view of  secondary reference Aguiar (US 2021/0381992).
Regarding claim 4, Lange discloses substantially all the elements in the claims except layer(s) with a 1-dimensional kernel; however, this feature is disclosed by the secondary reference, par 104.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to use layers with a 1-dimensional kernel to train and evaluate a hierarchical training dataset
(Claims 5-6) layers with a 1-dimensional kernel and the layers having different kernel sizes (secondary reference Aguiar, par 104)
Claims 17-18 recite similar subject matter and are rejected for the same reason.

Claims 4-9, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over the prior art of record Lange (US 2018/0328967) in view of  secondary reference Israeli (US 2020/0286587).
Regarding claim 4, Lange discloses substantially all the elements in the claims except layer(s) with a 1-dimensional kernel; however, this feature is disclosed by secondary reference Israeli par: par 15, 26, 76-77, 80.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to use layers with a 1-dimensional kernel to train and evaluate a hierarchical training dataset and/or or to process tensor and/or data structure
(Claims 5-6) layers with a 1-dimensional kernel and the layers having different/varying kernel sizes (secondary reference Israeli par: 15, 26, 44, 72, 76-78).
(Claim 7) wherein the first layer and the second layer comprise a parallel orientation within the CNN (secondary reference Israeli par: 15, 26. 44, 72, 76-79)
(Claims 8-9) wherein the training data:
 comprises energy usage values for a plurality of households, and the energy usage for a majority of the households includes labeled energy usage from the target device and labeled energy usage from at least one of the set of other devices (Lange fig 1-3, 6-8);
including the energy usage values from the plurality of households, the labeled energy usage values for the target device, and the labeled energy usage values for the set of other devices (Lange fig 1-3, 6-8), comprises an hourly granularity (i.e., turning on/off of an appliance/device at time (par 7, 88), time of day (par 12), active power over time (fig 4), time stamp (par 98)).
Claims 17-19 recite similar subject matter and are rejected for the same reason.


Claims 4-9 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over the prior art of record Lange (US 2018/0328967) in view of  secondary reference Zhang (US 2021/0098134).
Regarding claim 4, Lange discloses substantially all the elements in the claims except layer(s) with a 1-dimensional kernel; however, this feature is disclosed by the secondary reference Zhang, par 89, 159
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to use layers with a 1-dimensional kernel to train and evaluate a hierarchical training dataset and/or or to process tensor and/or data structure and/or to capture information from input text.
(Claims 5-6) layers with a 1-dimensional kernel and the layers having different/varying kernel sizes (secondary reference Zhang, par 89, 159).
(Claim 7) wherein the first layer and the second layer comprise a parallel orientation within the CNN (secondary reference Zhang, par 26, 87, 89-90).
 (Claims 8-9) wherein the training data:
 comprises energy usage values for a plurality of households, and the energy usage for a majority of the households includes labeled energy usage from the target device and labeled energy usage from at least one of the set of other devices (Lange fig 1-3, 6-8);
including the energy usage values from the plurality of households, the labeled energy usage values for the target device, and the labeled energy usage values for the set of other devices (Lange fig 1-3, 6-8), comprises an hourly granularity (i.e., turning on/off of an appliance/device at time (par 7, 88), time of day (par 12), active power over time (fig 4), time stamp (par 98)).
Claims 17-19 recite similar subject matter and are rejected for the same reason.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if:
a.	 The double patenting rejection set forth in this office action are overcome, i.e., by terminal disclaimer; and
b.	 rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable because the prior art of record does not teach or suggest the limitation in claim 10.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/           Primary Examiner, Art Unit 2851